                                                                     Electronically Filed - Jackson - Kansas City - August 21, 2020 - 02:54 PM
                                                      2016-CV17346




Case 4:20-cv-00820-HFS Document 1-1 Filed 10/12/20 Page 1 of 12
Electronically Filed - Jackson - Kansas City - August 21, 2020 - 02:54 PM




                                                                            Case 4:20-cv-00820-HFS Document 1-1 Filed 10/12/20 Page 2 of 12
Electronically Filed - Jackson - Kansas City - August 21, 2020 - 02:54 PM




                                                                            Case 4:20-cv-00820-HFS Document 1-1 Filed 10/12/20 Page 3 of 12
Electronically Filed - Jackson - Kansas City - August 21, 2020 - 02:54 PM




                                                                            Case 4:20-cv-00820-HFS Document 1-1 Filed 10/12/20 Page 4 of 12
Electronically Filed - Jackson - Kansas City - August 21, 2020 - 02:54 PM




                                                                            Case 4:20-cv-00820-HFS Document 1-1 Filed 10/12/20 Page 5 of 12
Electronically Filed - Jackson - Kansas City - August 21, 2020 - 02:54 PM




                                                                            Case 4:20-cv-00820-HFS Document 1-1 Filed 10/12/20 Page 6 of 12
Electronically Filed - Jackson - Kansas City - August 21, 2020 - 02:54 PM




                                                                            Case 4:20-cv-00820-HFS Document 1-1 Filed 10/12/20 Page 7 of 12
Electronically Filed - Jackson - Kansas City - August 21, 2020 - 02:54 PM




                                                                            Case 4:20-cv-00820-HFS Document 1-1 Filed 10/12/20 Page 8 of 12
Electronically Filed - Jackson - Kansas City - August 21, 2020 - 02:54 PM




                                                                            Case 4:20-cv-00820-HFS Document 1-1 Filed 10/12/20 Page 9 of 12
Electronically Filed - Jackson - Kansas City - August 21, 2020 - 02:54 PM




                                                                            Case 4:20-cv-00820-HFS Document 1-1 Filed 10/12/20 Page 10 of 12
Electronically Filed - Jackson - Kansas City - August 21, 2020 - 02:54 PM




                                                                            Case 4:20-cv-00820-HFS Document 1-1 Filed 10/12/20 Page 11 of 12
Electronically Filed - Jackson - Kansas City - August 21, 2020 - 02:54 PM




                                                                            Case 4:20-cv-00820-HFS Document 1-1 Filed 10/12/20 Page 12 of 12
